737 So. 2d 655 (1999)
David E. MOON, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2868.
District Court of Appeal of Florida, Fifth District.
August 13, 1999.
James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Speed v. State, 732 So. 2d 17 (Fla. 5th DCA 1999). We certify conflict with State v. Wise, 24 Fla. L. Weekly D657, ___ So.2d ___, 1999 WL 123568 (Fla. 4th DCA March 10, 1999) and State v. Cotton, 728 So. 2d 251 (Fla. 2d DCA 1998).
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.